Citation Nr: 1330589	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 2009, for the grant of service connection for Crohn's disease, including the question of whether there was clear and unmistakable error (CUE) in a September 1984 rating decision.  

2.  Entitlement to an initial rating in excess of 30 percent for Crohn's disease.  


REPRESENTATION

Appellant represented by:	J. Robert Surface, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened a previously denied claim for service connection for Crohn's disease and granted service connection on the merits.  A 30 percent rating effective June 11, 2009, was assigned.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2011.  A transcript is of record.  At the time of his hearing, and since then, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2012). 

The issue of entitlement an initial rating in excess of 30 percent for Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a stomach disorder and Crohn's disease in August 1984; the claim was denied in a September 1984 rating decision. 

2.  The Veteran received notice of the September 1984 rating decision on September 12, 1984; he filed a timely notice of disagreement and a statement of the case was issued on October 4, 1984, but he did not complete the appeal by submitting a substantive appeal in response to the statement of the case.  

3.  The Veteran filed a claim to reopen in May 1993; the RO declined to reopen the claim in a June 1993 rating decision that the Veteran received notice of on June 11, 1993, and did not appeal.  

4.  A second attempt to reopen the claim for service connection for Crohn's disease was received at the RO on June 11, 2009; in a July 2010 rating decision, the RO granted service connection for Crohn's disease effective June 11, 2009. 

5.  The Veteran did not submit a claim for service connection for Crohn's disease between September 12, 1984 and May 1993, or between June 11, 1993, and June 11, 2009. 

6.  The Veteran has not pled a claim of CUE with specificity.


CONCLUSION OF LAW

The criteria for an effective date prior to June 11, 2009, for the grant of service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for Crohn's disease, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records and records from the Social Security Administration (SSA), and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier effective date

The Veteran filed a claim to establish entitlement to service connection for stomach problems and Crohn's disease that was received at the RO in August 1984.  This claim was denied in a September 1984 rating decision, with notice sent September 12, 1984.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a statement of the case (SOC) on October 4, 1984, but no timely appeal was filed by the Veteran.  The September 1984 rating decision therefore became final.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984). 

The Veteran filed a claim to reopen that was received by the RO in May 1993.  The RO declined to reopen the claim in a June 1993 confirmed rating decision.  Notice was mailed on June 11, 1993.  The Veteran did not appeal this decision and it, too, became final.  See 38 U.S.C.A. §7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

The Veteran filed another claim to reopen that was received by the RO on June 11, 2009.  In a July 2010 rating decision, the RO granted service connection for Crohn's disease and assigned a 30 percent evaluation effective June 11, 2009, the date on which the Veteran's claim to reopen had been received.

The Veteran essentially argues that the effective date for the grant of service connection for Crohn's disease should go back to the date he originally filed his claim in 1984.  There are several bases for his argument.

The Veteran initially reported in his September 2010 NOD that by October 1984, after his September 1984 surgery related to Crohn's disease, his ex-wife made him leave because he was too sick to work.  He indicates that he left West Virginia and went back to South Carolina, and never received the VA Form 9.  The Veteran asserts that had he known about the VA Form 9, he would have filled it out and sent it back.  The Veteran expounded on the situation in which he found himself in 1984 in a December 2010 affidavit, asserting that he never received the denial notice or the Form 9 because he was living in a hostile situation with his in-laws, who kept him from receiving any mail; that he kept wondering for many years after he left West Virginia when he would receive a response to his claim; and that six families shared the same mailbox in West Virginia.  

The Veteran's attorney contends that the new and material evidence used to grant service connection in the July 2010 rating decision should be used in conjunction with the original claim for service connection.  In other words, the attorney suggests that the new and material evidence used to award service connection in July 2010 is the same new and material evidence that supports a retroactive award.  The attorney cites to the section of 38 C.F.R. § 3.156 that relates to new evidence from the service department to support this assertion.  The attorney also cites to the decision of the United States Court of Appeals for Veterans Claims (Court) in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  See April 2011 statement in support of claim.  The Board notes that the decision in Mayhue provided a further discussion of the application of 38 C.F.R. § 3.156(c) in cases where a prior claim for service connection post traumatic stress disorder is denied on the basis of a lack of a confirmed or corroborated stressor and later service department records confirm a stressor that is the basis for establishing service connection.  

The Veteran also seeks entitlement to an earlier effective date on the basis of CUE committed in the September 1984 rating decision.  See June 2011 VA Form 9.  During his August 2011 Board hearing, he and his attorney asserted that CUE was committed because there were five service treatment records, not one as stated in the September 1984 rating decision, that reflect complaints of abdominal pain.  They also assert that the RO "cherry picked" what they wanted out of the civilian records, choosing not to discuss a surgery that had been performed a few months before the September 1984 rating decision, or an abnormal laboratory report that was dated within one year of the Veteran's discharge from active service and that had been discussed by the examiner who conducted a May 2010 VA examination, which formed the basis of the grant of service connection in July 2010.  It appears that the Veteran and his attorney may be contending that not all the Veteran's service treatment records were before the RO at the time it issued its September 1984 rating decision since it did not discuss all findings pertinent to the Veteran's abdominal complaints.  There is also an assertion that the RO did not take the time to fully review all pertinent service treatment and civilian records when it denied the claim in September 1984.  See also August 2011 statement in support of claim.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2013).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than June 11, 2009, for the grant of service connection for Crohn's disease.  The Board will address each of the raised assertions in turn, starting with the assertion that there was CUE in the September 1984 rating decision that originally denied the claim for service connection for Crohn's disease.  

As noted above, the Veteran and his attorney asserted at the time of his August 2011 Board hearing that CUE was committed because there were five service treatment records that reflect complaints of abdominal pain (not one as stated in the September 1984 rating decision); and that the RO "cherry picked" what they wanted out of the civilian records (such that there was no discussion of a surgery the Veteran underwent a few months before the September 1984 rating decision or an abnormal laboratory report (discussed by the May 2010 VA examiner) that was dated within one year of the Veteran's discharge from active service.  The claim for CUE is also based on arguments that the May 2010 VA examiner's comprehensive review of the service treatment records and all records from the 1970s to the present was the first ever review by someone at the RO at any time and that the opinion cited to service treatment records that were always available to the RO and could have been obtained by the RO but were not, such that it does not appear all the Veteran's records were collated or blended until the VA examiner evaluated them together in 2010; that the September 1984 rating decision was wrong in saying the Veteran was treated on one occasion in service; that the September 1984 rating decision was wrong for saying that service connection for Crohn's disease and any other claimed stomach condition is not supported by the service treatment records, since the VA examiner cited to service treatment records to provide a positive opinion in favor of the claim; that the September 1984 rating decision was wrong in stating that the condition became quiescent beginning in September 1982; that the RO failed to analyze civilian (post-service) records carefully and failed to discuss several ones; that records following the Veteran's 1981 discharge and dated from the 1980s to the 2000s show continuity of a chronic condition; and that the Mayhue decision indicates that under 38 C.F.R. § 3.156, the effective date of an award based on new and material evidence, as in this case, can be the date of the original claim if it turns out the "new" evidence was in the military service records.  See August 2011 statement in support of claim.  

The essence of the claim for an effective date earlier than June 11, 2009, for the grant of service connection for Crohn's disease on the basis of CUE is that had the RO taken the time to fully review all pertinent service treatment and civilian records when it denied the claim in September 1984, it would have found overwhelming evidence of a disability that began in service and persisted through the date on which the original claim for service connection was filed.  Id.  The Veteran has not really made any specific allegation that either the correct facts were not before the RO at the time of the September 1984 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case were weighed or evaluated.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than June 11, 2009, for the grant of service connection for Crohn's disease.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).
To the extent that the Veteran and his attorney may be contending that not all the Veteran's service treatment records were before the RO at the time it issued its September 1984 rating decision since it did not discuss all in-service findings pertinent to the Veteran's abdominal complaints, the argument is without merit.  This is so because the Veteran's entire original service treatment records are located in a manila envelope that has been associated with the claims folder.  The date stamp on the envelope reflects that these records were received at the RO from the National Personnel Records Center (NPRC) on September 4, 1984, prior to the date on which the September 1984 rating decision was issued.  

To the extent that the argument surrounding 38 C.F.R. § 3.156 could be construed as an argument that the RO misapplied law when it issued the September 1984 rating decision, this argument is also without merit as the provision of this regulation cited to by the Veteran and his attorney, namely 38 C.F.R. § 3.156 (c), came into effect by authority of 38 U.S.C.A. § 501(a), which was added August 6, 1991, P.L. 102-83, § 2(a), 105 Stat. 386, after the issuance of the September 1984 rating decision.  

To extent the assertion that the VA examiner's comprehensive review of the service treatment records and all records from the 1970s to the present was the first ever review by someone at the RO at any time, such that it does not appear all the Veteran's records were collated or blended until the VA examiner evaluated them together in 2010, could be construed as an argument that VA failed to meet its duty to assist prior to when the VA examination was obtained in May 2010, this argument is also without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Prinicpi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen v. Brown, 9 Vet.App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet.App. 377, 383-84 (1994).

The Board must also address the attorney's assertion that the new and material evidence used to award service connection in July 2010 is the same new and material evidence that supports a retroactive award.  The attorney has cited to 38 C.F.R. § 3.156(c) and the Mayhue case in making this assertion.  

Section 3.156 (c) stipulates that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156 (c) (1) (emphasis added).  As noted above, the Mayhue case provided a further discussion of the application of 38 C.F.R. § 3.156(c) in cases where a prior claim for service connection for PTSD is denied on the basis of a lack of a confirmed or corroborated stressor and later service department records confirm a stressor that is the basis for establishing service connection.  See 24 Vet. App. at 278-79 (emphasis added).  

The Board has already discussed the fact that the Veteran's entire service treatment records were located in his claims folder at the time the RO issued its September 1984 rating decision.  Therefore, the service treatment records were not "new" at the time the Veteran filed his June 2009 claim to reopen.  The attorney is incorrect in stating that the new and material evidence used to grant service connection in the July 2010 rating decision is the same new and material evidence that supports a retroactive award.  The July 2010 rating decision cited to current treatment records (specifically treatment records from the Columbia VA Medical Center dated August 2006, September 2008, March 2009, March 2010 and June 2010) to determine that the claim should be reopened.  The RO then specifically stated that reopening the claim merited "a review of your service treatment records and any subsequent evidence provided."  The RO also specifically stated that because the Veteran had submitted new and material evidence, it had obtained a VA examination and opinion.  The RO did not, as the attorney suggests, use the service treatment records, which the Board notes again were in VA's possession at the time the September 1984 rating decision was issued, as new and material evidence to reopen the claim in 2010.  Moreover, the decision to grant the claim was based on the positive nexus opinion provided by the May 2010 VA examiner.  Competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service is one of the elements required to substantiate a claim for service connection.  See 38 C.F.R. § 3.303.  Prior to the May 2010 VA examination, there was no opinion of record relating the Veteran's Crohn's disease to his in-service abdominal complaints.  

Turning to the remaining assertions in support of the claim for an effective date earlier than June 11, 2009, for the grant of service connection for Crohn's disease, the Board first acknowledges the Veteran's assertions that he did not receive the notice that his original 1984 claim had been denied or the Form 9.  Review of the Veteran's claims folders reveals that he did receive notice of the September 1984 rating decision that denied service connection for Crohn's disease.  This is evident in the fact that the Veteran filed a timely NOD as to that rating decision.  The SOC, which would have contained the VA Form 9 needed to complete an appeal, was thereafter mailed to the same address to which notice of the adverse September 1984 rating decision had been sent.  

The Board also acknowledges the circumstances as alleged by the Veteran as to why he did not file a timely appeal (VA Form 9).  In the normal course of events, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court held that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  

The Veteran acknowledges that he left West Virginia for South Carolina sometime in 1984.  He does not allege that he informed VA of any change of address after this move, or that VA failed to mail its correspondence to him accordingly.  He merely asserts that he did not receive the VA Form 9 because he was no longer living in West Virginia and/or that his in-laws failed to give him his mail that was received in West Virginia.  The Board reiterates that the SOC, which would have contained the VA Form 9, was mailed to the same West Virginia address to which notice of the adverse September 1984 rating decision had been sent.  

There is no evidence in the claims file that VA's September 1984 notice to the Veteran of the September 1984 rating decision, or the October 4, 1984, notice that accompanied the SOC, was returned as undeliverable.  Therefore, VA was not on notice of an address problem or change of address.  The Board accordingly finds that VA properly fulfilled its duty to notify the Veteran regarding the September 1984 rating decision.  See, e.g., Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (Principles of administrative regularity dictate a presumption that government officials have properly fulfilled their official duties).  As noted above, that decision became final when the Veteran failed to formalize an appeal.  

The Board is sympathetic to the contentions raised by the Veterans regarding why he did not file a timely appeal.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be June 11, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's Crohn's disease is related to in-service abdominal complaints.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for Crohn's disease. 

Moreover, there is no indication that the Veteran submitted a claim to reopen between September 12, 1984, when the denial of his original claim became final, and receipt of his May 1993 claim to reopen, or between June 11, 1993, when he was notified that his attempt to reopen the claim had been denied, and the RO's receipt of the June 11, 2009, claim to reopen that was the basis of the grant of service connection in July 2010.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  No correspondence was received from the Veteran between October 4, 1984, when the SOC was mailed to him in West Virginia, and May 3, 1993, when his first claim to reopen was received.  Nor was any correspondence received from the Veteran between June 11, 1993, when notice of the June 1993 confirmed rating decision was mailed to him, and June 11, 2009, when his second claim to reopen was received.  See VA Form 119.  

At this juncture, the Board acknowledges that the June 11, 1993, notice sent by the RO, which explained that his May 1993 claim to reopen had been denied in the absence of new and material evidence that his Crohn's disease was incurred in or aggravated by service, was returned to VA.  While return of this notice put VA on notice of an address problem, the Board notes first that the notice was sent to the same address provided by the Veteran in his May 1993 VA Form 21-526, only one month prior, and, second, that it is the Veteran's duty to keep VA apprised of his whereabouts and that VA is not obligated to "turn up heaven and earth to find him."  See Hyson, 5 Vet. App. at 265.  

For the foregoing reasons, the claim for entitlement to an effective date prior to June 11, 2009, for the grant of service connection for Crohn's disease is denied.


ORDER

An effective date prior to June 11, 2009, for the grant of service connection for Crohn's disease is denied.


REMAND

When service connection was granted for Crohn's disease, the RO assigned an initial 30 percent disability rating by analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323 which provides the rating criteria for ulcerative colitis.  A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent rating is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114.  

In pertinent part, the Veteran contends that he is entitled to a rating in excess of 30 percent for service-connected Crohn's disease because he exhibits malnutrition and anemia.  He also asserts that his health is only fair during remissions and, alternatively, that he has general debility.  See December 2010 affidavit; June 2011 VA Form 9; August 2011 hearing transcript.  

The Veteran's attorney reports that the Veteran has been treated for anemia and that anemia is part of the pervasive phenomenon known as malnutrition, since a malnourished person will lack iron and other vital bodily minerals and elements.  See December 2010 statement in support of claim.  

The Veteran and his attorney submitted a July 2011 record from K.T.S., a licensed dietician, in August 2011.  This record reports that "not all lab values available but hgb is 11.4, B12/folate 135.2, total protein 6.3, albumin is 3.2.  Lab values are low and indicate malnourishment."  The labs referred to appear to be VA records dated after the most recent records requested by the RO were associated with the claims folder.  The laboratory findings were provided by the Veteran and his attorney in conjunction with the July 2011 record from K.T.S. in August 2011.

Given the assertions raised by the Veteran and the findings provided by K.T.S., the Board finds that the claim should be remanded in order to obtain VA treatment records from the Charleston VA Medical Center (VAMC) dated since April 2011, and to schedule the Veteran for a more contemporaneous VA examination, since the last one was conducted over two and one-half years ago.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Board also notes the importance of conducting a VA examination that addresses whether the Veteran met/meets any of the criteria for either a 60 or 100 percent rating under Diagnostic Code 7323.  

As the claim is being remanded for the foregoing reasons, the RO should also ask the Veteran to identify any private treatment received for his Crohn's disease and to provide his authorization for the release of records from any identified providers.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment received for his Crohn's disease and to provide his authorization for the release of records from any identified providers.  

2.  Obtain VA treatment records from the Charleston VAMC, dated since April 2011.  

3.  Schedule the Veteran for an appropriate VA examination, preferably with a gastroenterologist, to determine the current severity of his Crohn's disease.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

All appropriate tests and studies must be accomplished and all pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically address whether the Veteran has numerous attacks a year and malnutrition, with his health only fair during remissions.

The examiner must also specifically address whether the Veteran's Crohn's disease causes marked malnutrition, anemia, and general debility, and whether he has any serious complication such as liver abscess.  

If malnutrition and/or anemia are found, the examiner must specify when the Veteran became malnourished and/or anemic.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  In providing answers to the questions posed above, the examiner must consider the July 2011 record provided by the licensed dietician and all laboratory findings of record dated since June 2009.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


